Exhibit 21 Subsidiaries of 8point3 Energy Partners LP Entity Name Jurisdiction 8point3 OpCo Henrietta Holdings, LLC Delaware 8point3 OpCo Holdings, LLC Delaware 8point3 OpCo Stateline Holdings, LLC Delaware 8point3 Operating Company, LLC Delaware FSAM Kingbird Solar Holdings, LLC Delaware FSAM Lost Hills Blackwell Holdings, LLC Delaware FSAM NS Holdings, LLC Delaware FSAM SG2 Holdings, LLC Delaware Kern High School District Solar (2), LLC Delaware Kingbird Solar A, LLC Delaware Kingbird Solar B, LLC Delaware Kingbird Solar, LLC Delaware Maryland Solar, LLC Delaware Northstar Macys Maryland 2015, LLC Delaware Parrey Class B Member, LLC Delaware Solar Star California XIII Parent, LLC Delaware Solar Star California XIII, LLC Delaware Solar Star California XXX (2), LLC Delaware Solar Star California XXX, LLC Delaware Solar Star California XXXI, LLC Delaware Solar Star California XXXII, LLC Delaware Solar Star Colorado III Parent, LLC Delaware Solar Star Colorado III, LLC Delaware SSCA XIII Holding Company, LLC Delaware SSCA XIII Managing Member, LLC Delaware SSCA XXXI Holding Company, LLC Delaware SSCA XXXI Managing Member, LLC Delaware SSCO III Class B Holdings, LLC Delaware SSCO III Holding Company, LLC Delaware SSCO III Managing Member, LLC Delaware SunPower Commercial Holding Company I, LLC Delaware SunPower Commercial Holding Company II, LLC Delaware SunPower Commercial Holding Company III, LLC Delaware SunPower Commercial II Class B, LLC Delaware SunPower Commercial III Class B, LLC Delaware SunPower Commercial Managing Member I, LLC Delaware SunPower Residential I, LLC Delaware
